Judgment unanimously affirmed. Memorandum: The court did not err in refusing to inquire into the good-faith basis of the prosecutor’s questioning of the defendant concerning threats he may have communicated through another to a prosecution witness. Defense counsel made no objection at the time the prosecutor made inquiry of the defendant and thus, the matter is not preserved for review. The comments made by the prosecutor in her summation were not significantly prejudicial to warrant reversal.
Finally, the trial court’s instruction on flight was correct, and the court properly refused to charge as defendant requested. (Appeal from judgment of Monroe County Court, Bergin, J. — manslaughter, first degree.) Present — Callahan, J. P., Doerr, Denman, Boomer and O’Donnell, JJ.